Citation Nr: 0411985	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-16 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1976.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

Only the issue of whether new and material evidence has been 
submitted to reopen the veteran's claim of service connection 
for an acquired psychiatric disorder will be addressed by the 
Board at this time.  For reasons which will be explained in 
detail below, the Board is reopening that claim.  Further 
development of the veteran's reopened claim will be addressed 
in the REMAND portion of this decision, as set forth below.  
The reopened claim is remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


FINDING OF FACT

Evidence associated with the veteran's claims file since a 
June 1984 decision denying his claim of service connection 
for an acquired psychiatric disorder raises a reasonable 
possibility of substantiating the claim on the merits.


CONCLUSION OF LAW

The June 1984 confirmed rating decision is final; new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws, regulations and judicial precedent generally 
pertaining to veterans' claims as well as those governing the 
issue on appeal, namely whether new and material evidence has 
been submitted to reopen the previously denied claim of 
service connection for an acquired psychiatric disorder.  The 
Board will then move on to an analysis of this issue.

Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its findings and conclusion.

For reasons expressed below, the Board has determined that 
the veteran's claim seeking entitlement to service connection 
for an acquired psychiatric disorder is reopened on the basis 
of the receipt of new and material evidence.  The Board has 
further determined that additional evidentiary development is 
required before an informed decision on the merits of this 
claim may be rendered.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VCAA left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  The VCAA 
provides that "nothing in the VCAA shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108."  38 
U.S.C.A. § 5103A(f) (West 2002).

Notice

When VA receives a substantially complete application for 
benefits, it has an obligation to notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003).  This obligation applies to 
cases, such as this, in which a veteran seeks to reopen a 
previously finally denied claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

A review of the documents in the veteran's VA claims file 
reveals that the veteran was given notice of the provisions 
of the VCAA in a letter dated in December 2001.  He was 
provided with the proper forms for authorizing VA to obtain 
any private medical records and was informed that he could 
submit any such records himself.

The Board observes that regulations implementing the VCAA 
have been enacted. See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  
The regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.

The record shows that the RO adjudicated this claim under the 
prior version of 38 C.F.R. § 3.156, notwithstanding the fact 
that the current claim was filed in November 2001, after the 
effective date of the new version of the regulation.  The 
veteran was not provided specific notice of the requirements 
necessary to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder under the 
amended version of 38 C.F.R. § 3.156.  However, as will be 
discussed below, the Board has determined that new and 
material evidence has been submitted to reopen the claim 
pursuant to the amended section 3.156.  Thus, any failure on 
the part of the RO to provide formal notice to the veteran of 
the applicable regulation and to adjudicate his claim under 
that regulation is not prejudicial to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2003) [harmless error].

Duty to assist

VA is generally obligated under the VCAA to make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate the claim.  However, the duty to provide a 
medical examination and/or obtain a medical opinion in a 
claim for disability compensation benefits is not authorized 
in cases involving an attempt to reopen a finally decided 
claim unless new and material evidence is presented or 
secured.  See 38 C.F.R. § 3.159(c)(4)(iii) (2003).

In summary, the Board believes the provisions of the VCAA and 
its implementing regulations have been satisfied to the 
extent required to decide the claim at issue at this time.

The Board additionally observes that, notwithstanding the 
application of the VCAA, general due process considerations 
have been complied with by the RO.  See 38 C.F.R. § 3.103.  
The veteran has been accorded ample opportunity to present 
evidence and argument in connection with this appeal.  In 
addition, he appeared at a personal hearing before a Decision 
Review Officer in September 2003, and a transcript has been 
added to the claims file.  Subsequently, the veteran notified 
the RO in November 2003 that he desired cancellation of a 
prior request he made for a hearing before the Board in favor 
of transfer of his file to the Board for further appellate 
review, which was accomplished in January 2004.  No 
additional evidence or argument has been received since that 
time.  The case is therefore ready for review by the Board.



Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Personality disorders are is deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Service connection may not be established for alcohol or drug 
abuse. 
See 38 U.S.C.A. § 105 (West  2002); 38 C.F.R. § 3.1(n), 3.301 
(2003); see also VAOPGPREC 2-97.  Moreover, section 8052 of 
the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, 
effective for claims filed after October 31, 1990, the 
payment of compensation for a disability that is the result 
of a veteran's own alcohol or drug abuse.

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

As alluded to above, the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in November 2001, after the effective date of the 
revision, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).


Analysis

Background of case

As noted in the Introduction, the veteran left military 
service in March 1976.  The veteran filed his original claim 
seeking entitlement to service connection for a psychiatric 
disability in August 1978, coincident with a hospitalization 
in August-September 1978 at a VA medical facility for an 
"acute schizophrenic episode".  The RO denied his claim in 
a December 1978 rating decision on the basis that service 
records did not show complaints or treatment for a nervous 
condition.  The veteran was informed of the RO's decision and 
of his appeal rights by letter dated January 4, 1979.  He did 
not appeal.

In April 1984, a claim to reopen was received.  In a 
confirmed rating decision dated in June 1984, the RO declined 
to reopen the veteran's previously denied claim for a mental 
disorder on the basis of VA outpatient reports dated in July 
1981, which disclosed that he had schizophrenia.  He was 
informed of that decision and his appellate rights by letter 
dated June 22, 1984.  He did not appeal.

The record shows that the RO again declined to reopen the 
claim in a letter dated May 3, 1995.  Other than the 
veteran's request to reopen his claim, no additional evidence 
was reviewed by the RO at that time.  In the letter, the 
veteran was advised that he was required to submit new 
medical proof to show that his condition was caused/made 
worse by service; however, he was not at that time 
specifically advised of his right to appeal.

In June 1995, the RO attempted to obtain with the veteran's 
assistance medical records from the Washington County Mental 
Health Center, but it appears that further development along 
those lines terminated in August 1995 without procurement of 
any medical records from that facility.

Thereafter, no further action on the claim of entitlement to 
service connection for an acquired psychiatric disorder was 
taken by or on behalf of the veteran until he filed his 
present claim in November 2001.

Finality of prior decisions

In determining whether new and material evidence has been 
submitted, only evidence presented since the last final 
denial on any basis will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

In this case, notwithstanding the more recent May 1995 
letter, the June 1984 RO confirmed rating decision represents 
the last prior final decision as to the veteran's claim 
seeking entitlement to service connection for an acquired 
psychiatric disorder.  See 38 C.F.R. § 20.1103 [a 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected].  As described above, 
the veteran was notified of his right to appeal that 
decision, but he did not file a notice of disagreement within 
a year from the mailing of the June 22, 1984 notice letter.  
See 38 C.F.R. § 20.302.  Accordingly, the Board will evaluate 
evidence received since the June 1984 decision in order to 
determine whether such constitutes new and material evidence 
which is sufficient to reopen the previously-denied claim.

The Board observes in passing that the evidence reflects that 
the previously adjudicated claim for the veteran's mental 
disorder was initially described as a claim for a "nervous 
condition", then as a claim for schizophrenia and currently 
as a claim for an acquired psychiatric disability.  Although 
variously diagnosed over the years, it is clear that the 
acquired psychiatric disorder now claimed is the same 
disorder as was originally claimed shortly after the veteran 
left military service.  The veteran does not contend 
otherwise.  

The "old" evidence

The Board will first recapitulate the evidence of record in 
June 1984.  

As noted above, the veteran's original claim for a mental 
disorder was filed in August 1978, at which time he claimed 
he developed a nervous condition in February or March 1976, 
during service.  The service medical records reviewed by the 
RO in connection with that original claim did not describe 
any complaints or treatment for a nervous condition.  A 
health record dated March 2, 1976 indicated that he was seen 
for an initial interview at his commander's request in the 
Community Counseling Center at Sheppard Air Force Base, 
Texas.  No further details were provided.  The Board also 
observes that the veteran's service medical records did not 
contain a discharge examination report.  His Department of 
Defense Form 214 obtained with his original claim indicated 
that he was honorably discharged on March 30, 1976 after 
serving only six months and thirteen days on active duty.

Other medical evidence considered by the RO with the 
veteran's original claim consisted of a VA hospital discharge 
summary describing a hospitalization in August-September 1978 
for an acute schizophrenic episode.  The hospital discharge 
summary report did not contain any findings relating that 
episode to the veteran's military service, which ended nearly 
two years previously.  It was noted by way of history that 
his illness started approximately six months prior to his 
admission, and by his sister's account, at least three years 
previously.  

On those facts, the RO in the December 1978 rating decision 
concluded that a psychiatric disorder resulting in disability 
was not shown in service or within the presumptive one-year 
period after service, pursuant to 38 C.F.R. §§ 3.303, 3.307, 
3.309(a).

The evidence reviewed by the RO in connection with the June 
1984 rating decision consisted only of a duplicate copy of 
the 1978 VA hospital discharge summary discussed above and VA 
outpatient reports dated in July 1981, the latter of which 
indicated that he had been seen for complaints of 
nervousness, poor sleep and headaches and diagnosed with 
schizophrenia versus drug use.  The RO declined to reopen the 
veteran's claim on the basis that the evidence did not show 
that a psychosis was manifested to a compensable degree 
within one year from the date of his discharge from active 
duty.  The veteran was informed of the decision and his 
appeal rights by letter dated June 22, 1984; he did not 
appeal.

The additionally received evidence

The new evidence associated with the record since the June 
1984 confirmed rating decision includes medical records from 
several community mental health facilities dating from 1978 
to 2003, as well as the veteran's service personnel records, 
which the RO obtained in September 2003 in connection with 
the present appeal.

The additional community mental health center reports chiefly 
revolve around the 1978 VA hospitalization for an acute 
schizophrenic episode and provide no new insights into the 
veteran's problems at that time.  A report dated shortly 
after that hospitalization, in November 1978, indicated that 
he was given a diagnosis of schizophrenic reaction, chronic 
paranoid type, in beginning remission.  In addition, a report 
dated in August 1981 indicated that the veteran had had a 
history of experiencing psychotic breaks.  

The more recent reports from 1999 to 2003 reflect ongoing 
treatment for mental illness, variously diagnosed, to include 
paranoid schizophrenia and schizoaffective disorder.  These 
reports also denote diagnoses of alcohol abuse and rule out 
passive aggressive personality disorder.  Of particular 
interest to the Board is a report dated in October 1999, 
wherein the veteran gave a history of being discharged for 
"medical/mental problems".

The newly-obtained service records verify that he was seen 
for a mental health evaluation on March 1, 1976.  These 
records show that he was referred for the evaluation because 
he had up to that point displayed an inability to comprehend 
and perform routine military duties.  It was also noted that 
he was excessively shy and seclusive.  The examiner, an Air 
Force staff psychiatrist, found no evidence of a psychiatric 
disorder as defined by Air Force regulations.  However, the 
examiner did describe the veteran as a "rigid and somewhat 
passive-aggressive individual with schizoid traits."  The 
personnel records further indicate that the veteran was found 
to be unsuitable for further military service based on the 
results of the March 1, 1976 mental health evaluation.

The record on appeal also shows that the RO attempted to 
obtain inpatient clinical records from the Sheppard Air Force 
Base dated in 1976 pertinent to the veteran, but was advised 
by the National Personnel Records Center in February 2003 
that a search for such records yielded negative results.

Discussion

With these facts for consideration, and for reasons expressed 
immediately below, the Board finds that new and material 
evidence is of record.

At the time of the June 1984 decision, there was of record 
evidence that the veteran had a psychiatric disability, 
although the precise diagnosis was somewhat unclear.  The 
claim was denied, in essence, because there was no evidence 
of record suggesting that the veteran had a psychiatric 
disability in service. 

The veteran's contention that he developed a psychiatric 
disorder in service is now  supported by the newly-obtained 
March 1, 1976 mental health evaluation report associated with 
his Air Force personnel records.  Although the Air Force 
psychiatrist found no psychiatric disorder at that time, the 
veteran was nevertheless described as displaying "schizoid 
traits".  Moreover, it now appears that he was discharged 
from service after serving only six months because of such 
problems.  

The Board finds that this account of clinically-observed 
psychiatric behavior arguably supports Hickson element (2), 
in-service incurrence of disease or injury.
As described above,  evidence of an in-service mental 
disorder was not shown when the claim was previously denied 
by the RO in 1984.  Although the medical evidence remains 
unclear as to the etiology of the veteran's current mental 
disorder, at this stage the Board does not weigh such 
evidence.  Hence, even if the in-service finding of schizoid 
traits is not clinically significant to support a medical 
nexus linking any current psychiatric disorder to service 
sufficient to satisfy Hickson element (3), this would not be 
a basis for deeming this previously unknown finding 
immaterial.  Under Justus, such purported deficiency cannot 
by itself be a valid basis to find the evidence lacking 
sufficient materiality to reopen.

The Board emphasizes that the revised new and material 
evidence standard under 38 C.F.R. § 3.156(a) does not require 
a claimant to prove his claim.  Rather, evidence is new and 
material if it was not previously submitted to agency 
decisionmakers and ". . . by itself or when considered with 
previous evidence of record, relate[s] to an unsubstantiated 
fact necessary to substantiate the claim."  38 C.F.R. 
§ 3.156(a) (2003).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
So it is in this case.

In short, because the newly-received evidence reflects in-
service treatment for a mental disorder, the evidence raises 
a reasonable possibility of substantiating the claim on the 
merits.  Accordingly, the Board concludes that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.

(i.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a).  The 
standard of review changes at this juncture and is as 
follows.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened.  In addition, 
as noted above, although certain evidence may be sufficient 
to reopen the claim, it is not necessarily dispositive of the 
ultimate outcome of the case.  Hodge, supra.  All evidence 
must be evaluated in arriving at a decision on the merits.  
See 38 U.S.C.A. § 7104(a) (West 2002).

(ii.) VA's statutory duty to assist

As discussed above, the statutory duty to assist also comes 
into play at this juncture.
See 38 U.S.C.A. § 5103A (West 2002).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

For reasons set forth below in the REMAND section of this 
decision, the Board believes that further evidentiary 
development of this claim is in order.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To that extent only, the appeal is 
allowed.


REMAND

As alluded to above, the Board finds that additional 
development is necessary in light of VA's duty to assist 
obligations under the VCAA.

Medical nexus evidence

The Board believes that record as it now exists does not in 
the Board's view contain sufficient medical evidence to 
decide this claim, and therefore, a medical examination will 
be requested.  See 38 U.S.C.A. § 5103A(d)(1) and (2); 
38 C.F.R. § 3.159(c)(4).  Questions which still must be 
answered are whether the veteran had or has an acquired 
psychiatric disability (as opposed to a personality disorder 
and/or substance abuse) and if so the relationship between 
such acquired psychiatric disability and the veteran's 
military service.

In this case, there is evidence of schizoid traits being 
observed by an Air Force psychiatrist during service and 
evidence of a current psychiatric disability.  The Board 
additionally observes that a psychiatric opinion would 
hopefully serve to answer an number of questions, such as the 
precise nature of the veteran's psychiatric disability; the 
approximate date of onset of any acquired psychiatric 
disability; and if applicable, whether a pre-existing 
psychiatric disability was aggravated by the veteran's 
military service.

Under these circumstances, the Board believes that a nexus 
opinion should be obtained to determine the nature of the 
veteran's current disability and the etiology of any such 
disorder.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

Social Security Administration records

The record indicates that the veteran is receiving monthly 
benefits from the Social Security Administration (SSA).  He 
claims that he was awarded disability benefits from the SSA 
on account of his mental disorder.  On remand, this matter 
should be clarified and records pertaining to an award of 
disability benefits from the SSA should be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran 
through his representative in order to 
ascertain whether any additional medical 
evidence exists which pertains to the 
issue here under consideration, service 
connection for an acquired psychiatric 
disability.  Any such evidence so 
identified should be obtained and 
associated with the veteran's VA claims 
folder.

2.  VBA should contact the SSA for the 
purpose of clarifying whether the veteran 
is receiving disability benefits from 
that agency, and if so, requesting any 
relevant records from that agency that 
pertain to such an award.

3.  Upon completion of the above 
development, the veteran's claims folder 
should referred to an appropriate 
specialist in order to determine the 
nature and etiology of his claimed 
psychiatric disorder.  The reviewing 
psychiatrist should provide a diagnosis 
for any psychiatric disorder identified.  
The reviewer should review the veteran's 
medical history and  provide an opinion 
as to etiology for any diagnosed 
psychiatric disorder found on 
examination.  In particular, the reviewer 
should offer an opinion as whether it is 
at least as likely as not that any 
current acquired psychiatric disorder was 
incurred or aggravated during the 
veteran's period of active duty between 
September 1975 to March 1976.  In 
addressing this question, the reviewer 
should specifically address whether there 
is any connection between any currently 
diagnosed acquired psychiatric disorder 
and the schizoid traits noted on the Air 
Force mental health evaluation report 
dated in March 1976.  If the reviewer 
deems it to be necessary, psychological 
testing and/or a psychiatric examination 
of the veteran should be scheduled.  
After the above has been accomplished, a 
report should be associated with the 
veteran's VA claims folder.

4.  Thereafter, VBA must readjudicate the 
issue of the veteran's entitlement to 
service connection for an acquired 
psychiatric disorder.  The claim must be 
readjudicated on a de novo basis, since 
it has been reopened on the basis of new 
and material evidence.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



